16-13538-mew         Doc 277        Filed 02/05/19 Entered 02/05/19 12:59:35          Main Document
                                                 Pg 1 of 12


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 In re:
                                                                    Chapter 7
 YOGA SMOGA, INC.,
                                                                    Case No. 16-13538 (MEW)
                                     Debtor.
 ----------------------------------------------------------x

                      DECISION REGARDING FINAL FEE APPLICATIONS

         This bankruptcy case began as an involuntary chapter 7 petition that was superseded by a

 voluntary chapter 11 filing on December 19, 2016. After approximately ten months of operations

 the Debtor moved to convert its case to a liquidation case under chapter 7. An Order converting

 the case was entered on November 7, 2017 [ECF No. 197].

         Before the Court are the final fee applications of the following professionals for work they

 did during the chapter 11 case:

      Firm                                       Fees Sought               Expenses sought

      Meyer, Suozzi, English & Klein             $566,372.22 (of which     $14,225.59 (of which
      (Counsel to Debtor)                        $472,700.63 is unpaid)    $3,015.13 is unpaid)

      Joseph A. Broderick, P.C.                  $106,185 (all unpaid)     $135.38 (all unpaid)
      (Accountant for Debtor)

      Klestadt Winters Jureller                  $89,626.00 (all unpaid)   $560.81 (all unpaid)
      Southard & Stevens, LLP
      (Counsel to Official Committee
      of Unsecured Creditors)

      CBIZ Accounting, Tax &                     $70,774.70 (all unpaid)   $41.10 (all unpaid)
      Advisory of New York, LLC
      (Financial advisor to Official
      Committee of Unsecured
      Creditors)

 One objection has been filed: by Rishi Bali, a founder and former chief executive officer of the

 Debtor who continued to act as a director of the Debtor and who also acted as a lender under an

                                                          1
16-13538-mew       Doc 277     Filed 02/05/19 Entered 02/05/19 12:59:35              Main Document
                                            Pg 2 of 12


 approved debtor-in-possession financing agreement. Mr. Bali contends that “the detailed

 breakdown of the tasks performed by each professional shows that the fees filed by all the

 professionals are highly inflated” and also are in excess of the total $562,000 budget estimate

 that was provided earlier in the case. Objection, at p. 4 [ECF No. 248]. The budget referenced

 by Mr. Bali was not provided to the Court. Mr. Bali further contended that an unnamed “third

 party professional” had allegedly reviewed the fee applications and determined that the charges

 were inflated (id. at 5), though no details of that review were provided with Mr. Bali’s objection.

 Mr. Bali also repeated certain objections that the Official Committee of Unsecured Creditors had

 made with respect to prior interim applications [ECF Nos. 168, 169], though the Committee

 itself agreed to defer those objections at the time of the interim applications and did not pursue

 the objections when the final applications were filed.

        The final applications came on for hearing on May 17, 2018. The parties agreed that Mr.

 Bali, as a DIP Lender, is a beneficiary of liens and security interests in the Debtor’s assets, and

 that the chapter 11 professionals are the beneficiaries of an approved “carve-out” to the liens,

 security interests and rights granted under the DIP financings. The parties also agreed that the

 effect of the carve-out is that the allowed chapter 11 professional fees must be paid by the

 chapter 7 trustee before any money may be repaid to the DIP Lenders. The chapter 7 trustee

 provided information about possible recoveries that suggested that even if the allowed chapter 11

 professional fees are only a small fraction of the requested amounts they would likely consume

 all of the available funds, leaving nothing for the DIP Lenders. Proceedings since that date

 (including asset sales) strongly suggest that the DIP Lenders would receive nothing unless the

 Court were to make vast reductions to the amounts the professionals seek. Although the Court

 questioned whether it made sense to proceed with the objections until there was more clarity as



                                                   2
16-13538-mew       Doc 277      Filed 02/05/19 Entered 02/05/19 12:59:35             Main Document
                                             Pg 3 of 12


 to the funds that would be available from the chapter 7 liquidation, the parties nevertheless

 insisted that the pending objections be resolved and that the professionals’ respective claims be

 fixed.

                                     The Governing Standards

          The fee applications before the Court are governed by section 330 of the Bankruptcy

 Code, which contemplates the allowance of “reasonable compensation for actual, necessary

 services” and reimbursement of “actual, necessary expenses.” 11 U.S.C. § 330(a)(1). The

 statute makes clear that the Court may “award compensation that is less than the amount of

 compensation that is requested.” Id. § 330(a)(2). The Court is to take into account “all relevant

 factors” in determining a reasonable compensation amount, including:

               (A) the time spent on such services;

               (B) the rates charged for such services;

               (C) whether the services were necessary to the administration of, or
            beneficial at the time at which the service was rendered toward the
            completion of, a case under this title;

               (D) whether the services were performed within a reasonable amount of
            time commensurate with the complexity, importance, and nature of the
            problem, issue, or task addressed;

               (E) with respect to a professional person, whether the person is board
            certified or otherwise has demonstrated skill and experience in the
            bankruptcy field; and

               (F) whether the compensation is reasonable based on the customary
            compensation charged by similarly skilled practitioners in cases other than
            cases under this title.

 Id. § 330(a)(3). A Court “shall not allow” compensation for “unnecessary duplication of

 service,” or for services that were not “reasonably likely to benefit the debtor’s estate,” or for

 services that were not “necessary to the administration of the case.” Id. § 330(a)(4).




                                                   3
16-13538-mew       Doc 277     Filed 02/05/19 Entered 02/05/19 12:59:35            Main Document
                                            Pg 4 of 12


        The factors listed in section 330 are not exclusive; a court has wide discretion in

 determining the amount of reasonable compensation. Zeisler & Zeisler, P.C. v. Prudential Ins.

 Co. of Am. (In re JLM), 210 B.R. 19, 23 (2d Cir. BAP 1997). Among other things, a court may

 consider the results that were obtained by counsel, and the quality of the advice and services that

 were provided. In re Parkview Care & Rehab. Ctr., Inc., No. 08-71867-DTE, 2010 WL

 3517069, at *4 (Bankr. E.D.N.Y. Sept. 7, 2010). Professionals are not guarantors of success, and

 they are entitled to reasonable compensation for reasonable services, even if things do not turn

 out so well as the client had hoped. In re JLM, 210 B.R. at 24; see also In re Keene Corp., 205

 B.R. 690, 696 (Bankr. S.D.N.Y.1997) (noting that the test applied is not based on hindsight, but

 rather is objective and a court considers “what services a reasonable lawyer or legal firm would

 have performed in the same circumstances”). On the other hand, attorneys and other

 professionals have a professional obligation to weigh the potential costs of their services against

 the likely benefits, and should avoid tasks whose costs outweigh the likely benefits. In re Keene

 Corp., 205 B.R. at 696 (a reasonable attorney “must weigh the likely benefit to the creditors

 against the likely cost”); see also In re Angelika Films 57th Inc., 227 B.R. 29, 42 (Bankr.

 S.D.N.Y. 1998) (“[a]n attorney should only proceed with a legal service if the potential benefit

 of the service, which takes into consideration the chances of success, outweighs the costs).

                                    The Pending Applications

        No challenge has been made to the competence and qualifications of the professionals.

 Similarly, no challenge has been made to the hourly rates that they charged, which in any event

 had been disclosed and approved in advance and were known to all parties in interest at the time

 the retentions of the professionals were approved. Instead, Mr. Bali has challenged the sizes of

 the bills that the professionals have submitted. In order to consider this objection the Court has



                                                  4
16-13538-mew         Doc 277      Filed 02/05/19 Entered 02/05/19 12:59:35             Main Document
                                               Pg 5 of 12


 reviewed the time entries and supporting information submitted by the professionals in support

 of their final applications. The Court’s review is further informed by the Court’s own familiarity

 with the issues that were raised in these proceedings and with the work that was required.

 1.        The Meyer, Suozzi Firm

           Meyer, Suozzi was principal counsel to Yoga Smoga. It filed two separate fee

 applications: one on September 8, 2017 [Dkt. No. 152] and the other on April 24, 2018 [Dkt.

 240]. In the first application, Meyer Suozzi noted that it had made voluntary reductions for

 certain services and had waived fees for certain services (resulting in more than $48,000 of fees

 that had been incurred but for which Meyer, Suozzi was not seeking payment), and that it had

 then made an additional $17,353.78 of reductions at Yoga Smoga’s request. See Summary of

 First Interim Fee Application of Meyer, Suozzi, English & Klein, P.C. as Counsel for the Debtor

 and Debtor-in-Possession [Dkt. No. 152] at 2, n. 1 and Exhibit F.

           Daily time entries were submitted in support of the Meyer, Suozzi applications. They

 show that Meyer, Suozzi performed necessary services in each of the following areas, among

 others:

              It assisted the debtor in preparing necessary schedules of assets and liabilities, the

               required statement of financial affairs and a creditor list, and provided advice

               regarding the same;

              It successfully opposed an early motion to convert the chapter 11 case to a case under

               chapter 7 of the Bankruptcy Code;

              It responded to inquiries from the United States Trustee, coordinated the debtor’s

               appearance at an interview and represented the debtor at meetings of creditors under

               section 341 of the Bankruptcy Code;


                                                     5
16-13538-mew    Doc 277      Filed 02/05/19 Entered 02/05/19 12:59:35            Main Document
                                          Pg 6 of 12


         It gave advice to the debtor regarding the requirements of the US Trustee Operating

          Guidelines;

         It prepared and argued motions seeking approval of debtor-in possession financing,

          including the preparation of supporting schedules, and responded to objections and to

          questions about the same;

         It prepared and argued motions seeking authority to pay pre-petition claims of

          employees, continuations of customer programs, and declarations in support of the

          same, and responded to questions by the United States Trustee regarding the same;

         It provided advice and assistance in dealing with certain critical vendors who held

          inventory and prepared motions for approval of agreements with them;

         It assisted the debtor in providing necessary notices to landlords as to whether the

          debtor desired to close certain locations or to keep them open, prepared motions to

          reject leases that were not needed, assisted in negotiations with landlords, provided

          advice as to the calculation of permissible lease rejection claims under section

          502(b)(6) of the Bankruptcy Code, and negotiated settlement stipulations with

          landlords regarding claims arising from lease rejections;

         It assisted in negotiations with utility companies;

         It responded to information requests from the Official Committee of Unsecured

          Creditors and negotiated confidentiality terms with the Committee;

         It filed required motions for the retention of professionals, maintenance of bank

          accounts and cash management practices;

         It prepared motions for the sale of certain assets and for the abandonment of certain

          property;


                                                6
16-13538-mew       Doc 277     Filed 02/05/19 Entered 02/05/19 12:59:35             Main Document
                                            Pg 7 of 12


           It prepared and filed a motion for approval of a bar date for the submission of claims;

           It assisted the debtor in communicating with litigants and other creditors about the

            effect of the automatic stay;

           It prepared and filed papers seeking retention of special litigation counsel for a

            specific litigation the debtor wished to pursue;

           It reviewed lists of payments made during the 90-day “preference” period and

            provided advice about potential preference claims;

           It assisted in handling notices of cancellations of credit card agreements;

           It negotiated with creditors (including banks and taxing authorities) about their

            claims; and

           It worked on a draft disclosure statement and plan of reorganization.

        The time entries that were submitted with the applications make for approximately 120

 pages of truly mind-numbing reading. Like all time records, they are not perfect, but they are

 extremely detailed and clear, and no particular time entry has been identified as one for which

 further explanation should be required. I found no indications that work was done that was

 unnecessary, or that excessive time was spent.

        Mr. Bali has complained that the fee applications allegedly show “[m]ultiple tasks

 performed simultaneously by two senior lawyers each charging $500/hour for a total of 440

 hours each.” It is true that two senior lawyers were involved, but that is hardly a surprising fact

 in a chapter 11 bankruptcy case. I did not find any over-staffing and did not identify any

 duplication of work, and other than the conclusory accusation Mr. Bali has not identified any.

        Mr. Bali has also complained about total fees that have been categorized as “litigation”

 expenses, and has argued that the majority of the litigation tasks “were performed, charged &


                                                  7
16-13538-mew       Doc 277      Filed 02/05/19 Entered 02/05/19 12:59:35             Main Document
                                             Pg 8 of 12


 paid for prior to the Chapter 11 filing” and that litigation tasks “were done by contingency

 litigation counsel” and not by Meyer, Suozzi. However, the time entries show significant legal

 work in connection with litigation over motions to convert the case to a liquidation proceeding

 under chapter 7 and/or to appoint a chapter 11 trustee. Those are motions for which Mr. Bali

 himself wanted a vigorous opposition. Meyer, Suozzi also handled litigation over a Hawaii

 mechanic’s lien. It is true that contingency fee counsel ultimately was hired to pursue other

 potential litigation against former directors, but prior to that time it was Meyer, Suozzi who

 consulted with the Debtor’s representatives as to whether there were claims that might be

 pursued. Meyer, Suozzi also assisted the Debtor in identifying contingency fee counsel,

 negotiating the terms of the retention, and negotiating with the Office of the United States

 Trustee regarding those terms, all of which work was categorized as “general litigation” work in

 the fee applications. I found nothing excessive or improper in that work.

        Mr. Bali has also questioned $38,329 of fees charged under the category of “asset

 disposition,” but his objection seems to be that the assets did not turn out to be worth as much as

 everyone would have liked. The “asset disposition” services in this case included: the

 identification of leases to be rejected, and the filing of motions to reject the same; negotiations

 with landlords over the terms of such rejections; and determining which items of furniture and

 equipment could be salvaged and which should be abandoned, including negotiations with

 landlords with respect to the same. There were numerous leased locations and there is no

 question that all of this work was necessary, even if the underlying asset values were

 disappointing to Mr. Bali.

        Mr. Bali has objected to fees that have been categorized as “case administration” and

 “business operations.” The purpose of those categories is to assist the United States Trustee and



                                                   8
16-13538-mew      Doc 277      Filed 02/05/19 Entered 02/05/19 12:59:35            Main Document
                                            Pg 9 of 12


 other parties in reviewing applications. They are standard categories, but they necessarily

 encompass a vast variety of different kinds of services. Determining whether charges are

 appropriate requires examination of the time entries and of the specific work that was done, and I

 found no issues in my review of those items.

        Other items challenged by Mr. Bali similarly seem to be primarily based on the size of

 the item relative to his personal assessments of what was accomplished. For example, he has

 complained about time spent on a plan and disclosure statement that never reached the point of

 being filed (about $83,629). However, there is no indication that the work was excessive, or that

 it was contrary to the desires of the Debtor and of Mr. Bali himself. The event that led to the

 conversion of the Debtor’s case was Mr. Bali’s decision to cut off further debtor-in-possession

 funding. He had the right to do so, but that decision did not suddenly mean that the attorneys

 should not be paid for the work they had already done in pursuing a possible plan and disclosure

 statement.

        Similarly, Mr. Bali has complained about time spent on the preparation of DIP financing

 papers (which included not only the preparation of the papers but litigation over objections to the

 same). He contends that the fees ($67,028) were high in relation to the amount of the loan

 ($562,000), but there were actually several iterations of the proposed DIP funding, beginning

 with a $362,000 loan provided by the Debtors’ two founders (including Mr. Bali) and followed

 by a supplemental $200,000 financing from nine investors. The latter financing raised

 intercreditor issues among the various DIP lenders that required additional negotiation and

 documentation. There also was litigation that had to be handled as a result of objections to the

 financing proposals, and the litigation required work regardless of whether the size of the DIP

 was modest. In context, the time spent on DIP financing matters was appropriate.



                                                  9
16-13538-mew        Doc 277     Filed 02/05/19 Entered 02/05/19 12:59:35             Main Document
                                             Pg 10 of 12


          Mr. Bali’s objection also targeted time spent on fee applications and retention

 applications, but no specific issue was identified. The Bankruptcy Code and applicable

 guidelines require lawyers to submit extremely detailed time records, plus breakdowns of time

 spent into various pre-defined categories, plus explanations and justifications of the time spent

 on each category of tasks. Lawyers routinely are compensated for the time spent in preparing

 such submissions, and the amounts sought in this case are well in line with standard practices.

          Perhaps a result-oriented and even more detailed nit-picking might find some specific

 time entries that could be questioned, but Mr. Bali did not identify any. Furthermore, Meyer,

 Suozzi has already agreed to substantial fee reductions. There simply is no basis in the record, or

 in my review of the time entries, to require further reductions.

 2.       Joseph A. Broderick, P.C.

          Only one complaint has been made about the work of Mr. Broderick: namely, Mr. Bali

 thinks that the work was duplicative of work also performed by the final advisor to the Official

 Committee of Unsecured Creditors, presumably because both advisors’ time records showed

 time spent with respect to certain cash flow reports. The truth is that Mr. Broderick’s time

 records show that he provided a host of accounting and financial services, only a relatively small

 part of which consisted of assistance the preparation of cash flow reports. We did not compile an

 exact tally, but the time entries that relate specifically to cash flow reports show that roughly 90

 hours were spent reviewing, preparing and engaging in communications about more than 20

 separate cash flow reports. That amount of time and effect is entirely appropriate.

          The separate objection regarding work by the Committee’s financial advisor is discussed

 below.




                                                  10
16-13538-mew       Doc 277     Filed 02/05/19 Entered 02/05/19 12:59:35            Main Document
                                            Pg 11 of 12


 3.     Klestadt Winters Jureller Southard & Stevens, LLP

        The Klestadt firm acted as primary counsel to the Official Committee of Unsecured

 Creditors. Mr. Bali has criticized the time spent on “case administration” and in general asks the

 Court to conduct an unguided search through the time records of instances of alleged duplication

 of effort. He has also criticized the time spent on the Klestadt firm’s own retention and fee

 applications (a total of $9,610.00). For the most part I find Mr. Bali’s complaints to be without

 merit. I did not see evidence of unnecessary duplication of work. However, the amount sought

 for the preparation of retention applications and one interim fee application ($9,610) is very high

 in relation to the total services that were provided. Another $12,919.50 was attributed to the

 review of other professionals’ fee applications and the filing of objections to the same.

 Presumably the Committee wanted the Klestadt firm to take an aggressive position on other

 professionals’ fees. On the whole, though, the Court finds that the objections were overdone and

 not well-supported, and not of sufficient value to support the time attributed to them.

        I find that an $8,000 reduction in the Klestadt fee application is an appropriate adjustment

 to compensative for the foregoing matters.

 4.     CBIZ Accounting, Tax & Advisory of New York,. LLC

        CBIZ was the financial advisor to the Official Committee of Unsecured Creditors. Mr.

 Bali believes it was duplicative for CBIZ to do any work that involved cash flow reports.

 However, CBIZ needed to review those reports (and other information about cash flows) in order

 to provide analysis and advice to the Committee regarding the Debtor’s business prospects and

 value, as well as the propriety of the proposed debtor-in-possession financing. I saw nothing in

 the time entries that suggests that any of the work that CBIZ did with respect to cash flow

 information was inappropriate or excessive.



                                                 11
16-13538-mew        Doc 277     Filed 02/05/19 Entered 02/05/19 12:59:35            Main Document
                                             Pg 12 of 12


          On the other hand, the total compensation that CBIZ seeks is not much less than the

 amount sought by the Debtor’s own financial advisor (Mr. Broderick). Mr. Broderick had

 substantially more responsibility for actual accounting work than did CBIZ. The overall

 impression that the Court has – both from reviewing the detailed time records and from its

 supervision of the case itself – is that the financial advisor to the Committee was a bit overly

 exuberant in the amount of review and analysis that it did in relation to the size of this case and

 the work already done by the Debtor’s own professionals. I find that a $6,000 reduction in the

 CBIZ application is an appropriate adjustment to compensate for this.

          Counsel to the Debtor is directed to submit a form of order that reflects the foregoing

 rulings.

 Dated:     New York, New York
            February 5, 2019


                                                s/Michael E. Wiles
                                                HONORABLE MICHAEL E. WILES
                                                UNITED STATES BANKRUPTCY JUDGE




                                                  12
